DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 4 “determining whether the detected inner box is big enough”. Big enough does not convey any specific measurement. What is enough? What is big? This renders the claim indefinite. For examining purpose, the limitation will be interpreted as smaller/bigger than a printing area.
Dependent claims 2-10 and 13-18 are rejected under same statutes because they do not cure the 112 deficiency of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, in view of Suzuki et al. (US 20130222817 A1) hereinafter referred to as Suzuki.
Regarding claim 1, Kishimoto a method comprising: detecting an inner box in a drawing shape to be filled, (Kishimoto, fig.3h hatched area) wherein the inner box includes an area that is to be left unfilled (Kishimoto, fig.3h area outside shapes); confirming that an outer clip path contains the detected inner box (Kishimoto, fig.27 loop approximation, col.2 lines 50-68)
Kishimoto does not disclose determining whether the detected inner box is big enough for pre-clipping;

It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Kishimoto with the teachings of Suzuki since they are both analogous in image processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Kishimoto with the teachings of Suzuki in order to automate the work of generation and registration of parameters needed to obtain the printing effects of the special color.Regarding claim 2. The method of claim 1, wherein an inner clip path is a rectangle, and wherein detecting the inner box comprises detecting that the inner box is the rectangle. (Kishimoto, fig.3h See shapes)Regarding claim 18. The method of claim 1, further comprising: filling the tile; and printing a page comprising the drawing shape. (Kishimoto, fig.3h hatched area)Regarding claims 19 and 20, they essentially recite the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claims 19 and 20.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kishimoto and Suzuki, in view of Deming (US 20050264554 A1).

Deming discloses determining if a particular pixel in the tile is inside or outside of the polygon (Deming, [0061])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Kishimoto and Suzuki with the teachings of Deming since they are all analogous in image processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Kishimoto and Suzuki with the teachings of in order to increase smoothness of circular point without increasing the amount of processing required to draw each point, thereby reducing jitter or shake while moving the point.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, no prior art discloses alone or in combination the features “The method of claim 1, wherein determining whether the detected inner box is big enough for pre-clipping comprises: a. comparing an inner box width to a first pre-defined threshold; b. comparing an inner box height to a second pre-defined threshold; c. upon determining that the inner box width is smaller than the first pre-defined threshold or that the inner box height is smaller than the second pre-defined threshold, making a determination that the inner box is too small for pre-.

Claims 3-10, 13, 14, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art discloses alone or in combination the features “The method of claim 1, wherein an inner clip path consists of polygon lines, and wherein detecting the inner box comprises: calculating the center point for the polygon lines; comparing each polygon point with the calculated center point; and determining at least two corner coordinates of the inner box.”Claims 4-6 depend directly/indirectly on allowable claim 3.Regarding claim 7, no prior art discloses alone or in combination the features “The method of claim 1, wherein an inner clip path consists of four Bezier cubic curves and four polygon lines, and wherein detecting the inner box comprises: calculating a center point using all start points, end points, and control points, according to the following equations: Xcenter=(XO+X1+...+Xn-1)/n and Ycenter=(YO+Y1+...+Yn-1)/n, where n is a point number of polygon lines; determining which region relative to the calculated center point the four Bezier cubic curves are contained inside, wherein the region is one of (a) left top, (b) right top, (c) left bottom, or (d) right bottom, and wherein the determining includes checking the relationship between the center point and 
(X_outer_lefttop < inner box X_lefttop);
(Y_outer_lefttop < inner box Y_lefttop);
(X_outer_rightbottom > inner box X_rightbottom); and
(Y_outer_rightbottom > inner box Y_rightbottom),
wherein the outer rectangle left top point is defined as (X_outer_lefttop, Y_outer_lefttop)
and the outer rectangle right bottom point is defined as (X_outer_rightbottom,
Y_outer_rightbottom).Regarding claim 14, no prior art discloses alone or in combination the features “The method of claim 1, wherein an outer clip path consists of polygon lines, and wherein confirming that an outer clip path contains the detected inner box includes determining that the following conditions are satisfied: ((Ys < inner box Y _lefttop) AND (Ye < inner box Y_lefttop)); OR ((Xs < inner box X lefttop) AND (Xe < inner box X lefttop)); OR ((Xs > inner box X rightbottom) AND (Xe> inner box Xrightbottom)); OR ((Ys > inner box Y rightbottom) AND (Ye > inner box Yrightbottom)), wherein (Xs,Ys) is defined as the polygon line start point and (Xe, Ye) is the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20050134887 A1 A printer driver generates output data adapted to the processing power of a printer. When the printer driver receives a draw command from an operating system, a complexity value of the draw command is calculated depending on the type of the command and/or the number of contour points of a clipping area included as a parameter of the command. A processing mode is selected depending on the complexity relative to first and second threshold values. In a first processing mode, a draw command to draw image data and a clip command are simply output. In a second processing mode, a draw command to draw image elements generated in accordance with a clip command is output. In a third processing mode, mask data is generated from a clip command, and a command to calculate the logical AND between image data and the mask data is output.
US 20110164258 A1 An image processing apparatus is provided with an area sensor which is formed by arranging sensor components for a pixel in a two-dimensional array and is attached in an inclined manner with respect to a reference installation position. The apparatus has a sensor unit which reads, from the sensor components which are determined based on an inclination angle indicating an inclination of the area sensor from the reference installation position and have been arranged within the area sensor, image data in which the inclination has been corrected; an image obtaining unit which obtains a plurality of frames of image data having a shift of less than one pixel, by scanning an original document image once by the sensor unit; and a high resolution conversion unit which obtains image data with a resolution higher than resolutions of the sensor components by using the obtained image data to perform interpolation processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            9/11/2021